Richardson obtained a judgment on a replevy bond in the general court in April 1788, against Fontaine; and on the 28th of that month, moved the court, that the clerk might be directed to endorse on the writ of fieri facias which should be sued out upon the judgment, that no security should, be taken: but that court doubting upon the subject, adjourned the case for novelty and difficulty to the court of appeals.
The certificate to the general court was; “ That no such endorsement, as required by the said Dudley Richardson, ought to be made.”